Citation Nr: 0922778	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-19 032	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES


1.  Entitlement to service connection for chronic fatigue 
syndrome, including as a result of exposure to herbicides.

2.  Entitlement to service connection for renal cell 
carcinoma, including as result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from  July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a September 2005 rating decision 
issued by the RO in Manchester, New Hampshire that denied 
service connection for chronic fatigue syndrome, renal cell 
carcinoma, and posttraumatic stress disorder (PTSD).  
However, service connection for PTSD was granted in a 
December 2006 decision by the RO, and is no longer on appeal.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from July 
12, 1966 to July 11, 1968.

2.	On December 11, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant  
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  3  C.F.R. § 20.204.  
In the present case, the appellant  has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.

ORDER

The appeal is dismissed.



		
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


